Citation Nr: 1224223	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-08 801	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a foot disorder.

2.  Entitlement to service connection for a foot disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to December 1971 and from September 1972 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2004 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and San Juan, Puerto Rico, respectively.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Montgomery, Alabama RO.

The Veteran provided testimony at an April 2010 Board hearing before the undersigned at the Montgomery RO.  A transcript is associated with the claims folder.  The Board subsequently remanded the appeal for further development in August 2010.  As discussed below, the development requested has been completed and the claim is now appropriate for appellate review.  

The Board referred the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia to the Agency of Original Jurisdiction (AOJ) in its August 2010 remand.  However, it does not appear that any action has been taken with regard to the claim.  Therefore, it is again referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  An April 1979 rating decision most recently denied service connection for a foot disorder; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  The evidence associated with the claims file subsequent to the April 1979 rating decision was not previously submitted for consideration and relates to an unestablished fact necessary to establish the foot disorder claim.  

3.  The competent and credible evidence of record does not show that the Veteran's current foot disorders were due to his military service

4.  The Veteran's PTSD cannot be attributed to his military service in the absence of independently verifiable inservice stressful experiences given that the claimant did not engage in combat with the enemy and the fact that his stressors did not involve fear of hostile military or terrorist activity. 


CONCLUSIONS OF LAW

1.  The April 1979 rating decision, which denied service connection for a foot disorder, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the April 1979 rating decision is new and material, and the claim for service connection for a foot disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  A foot disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


4.  PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

With regard to whether new and material evidence has been received to reopen the claim of entitlement to service connection for a foot disorder, the Board is reopening the claim herein, so discussion of compliance with notice requirements regarding new and material evidence is not necessary.  

With regard to the service connection claims for a foot disorder and PTSD, in timely August 2004 and April 2007 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The April 2007 letter requested information about the Veteran's claimed PTSD stressors and described how VA determines disability ratings and effective dates.  Although the August 2004 letter did not include information about disability ratings and effective dates as they related to the foot disorder claim, the Board finds that there is no resulting prejudice to the Veteran because, as explained below, the Board is denying the claim and will not reach the issues of disability ratings and effective dates.  Moreover, the Board finds that even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions, the statements of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of the claim that was lacking to substantiate the claims and the Veteran was assisted at the hearing by an accredited representative.  Moreover, the representative and the AVLJ asked questions to draw out the nature of the in-service injury and its relationship to any current disability.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the April 2010 Board hearing.  

As mentioned above, the Board remanded the claim for further development in August 2010.  Specifically, the Board stated that the Veteran's Social Security Administration records should be obtained, and that additional attempts should be made to verify the Veteran's claimed stressors.      

Following this Board's remand, the Veteran's Social Security Administration records were associated with the claims file.  In addition, the Veteran submitted a statement regarding his claimed stressors and the RO requested information regarding the claimed stressors, particularly the tank accident, from the U.S. Army Readiness/Safety Center.  However, the U.S. Army Readiness/Safety Center replied that it did not keep ground accident reports older than September 1973 and reports prior to that date were destroyed in accordance with Army regulations.  Morning reports from December 1972 to May 1973 were also obtained but they did not verify the Veteran's stressors.  Thereafter, the RO sent a letter to the Veteran informing him of the unavailability of records verifying his claimed stressor and requested any records he may have in his possession.  However, no response was received from the Veteran.  The RO thereafter issued a formal finding on the unavailability of the tank accident report relating to the Veteran's claimed stressor.  

Therefore, the Board finds that all development requested by this Board in its August 2010 remand has been completed to the extent possible, and no additional development is required, as further efforts to locate the tank accident report or other information on the Veteran's claimed stressors would be futile.  See 38 U.S.C.A. § 5103A; Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

A VA opinion was obtained in November 2009 with regard to the question of whether the Veteran's foot disorder is related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2009 VA opinion obtained in this case is adequate as to the question of whether the Veteran's foot disorder is related to active service.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file and a comprehensive physical examination.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the foot disorder claim has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for PTSD; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and 
(2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records show complaints of nervous trouble.  However, as discussed below, the weight of the evidence is against a finding that the Veteran was engaged in combat, his claimed stressors do not relate to fear of hostile military or terrorist activity, and have been unable to be verified.  Thus, there is no credible supporting evidence that the claimed in-service stressor or stressors occurred, and there is no duty to provide a VA medical examination.  
38 C.F.R. § 3.304(f).  Because there is no verified in-service stressor to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for PTSD.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of a verified in-service stressor, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's PTSD would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service stressor, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's PTSD and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The New and Material Evidence Claim
 
In January 1972, the Veteran claimed service connection for aching feet.  This claim was denied in a January 1972 rating decision, which found that there was no evidence of a chronic foot disorder during active service, and the feet were normal at service separation; thus, there was no evidence of a nexus between any current foot disorder and active service.  The Veteran did not file a timely appeal.  Moreover, the record does not show that the Veteran, following this rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the January 1972 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In April 1978, the Veteran filed a request to reopen his claim of entitlement to service connection for a foot disorder.  The claim for service connection was again denied in an April 1979 rating decision, wherein the RO found that, although the Veteran sought treatment for blisters on his feet during active service, the condition had fully resolved prior to service separation, and there was no evidence of a nexus between any current foot disorder and active service.  The Veteran did not file a timely appeal.  Moreover, the record does not show that the Veteran, following this rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the April 1979 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In April 2004 the Veteran filed a request to reopen his claim of entitlement to service connection for a foot disorder.  The claim for service connection was again denied in the December 2004 rating decision that is the subject of this appeal.  Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim.  

In the December 2004 rating decision on appeal, the RO found that new and material evidence had not been received and denied reopening of the claim.  Notwithstanding the fact that the RO denied reopening of the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id, at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the evidence of record at the time of the last final April 1979 rating decision denying the Veteran's claim for service connection for a foot disorder consisted of service treatment records, which were negative for any complaints, treatment, or diagnosis of a foot disorder.  Based on the above evidence, the claim was denied.  Specifically, the RO in April 1979 determined that there was no evidence of a current diagnosis of a foot disorder.     

Evidence added to the record since the time of the last final denial in April 1979 includes post-service VA and private treatment records, a November 2009 VA examination report, and the Veteran's statements, including his testimony at the 2010 personal hearing before the Board.  In this regard, the November 2009 VA examiner diagnosed the Veteran with bilateral pes planus with hallux valgus and thereby established for the first time a current diagnosis of a foot disorder.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (holding that in order to establish service connection for the claimed disorder, there must be, among other things, medical evidence of a current disability.) 

The Board finds that the evidence added to the record since the previous April 1979 denial constitutes new and material evidence.  Regulations do not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. 110.  In this case, the evidence is new in that it establishes the existence of a current diagnosis, which is an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a foot disorder is reopened.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2011), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Foot Disorder

The Veteran contends that his current foot disorder was incurred during active service.  Specifically, he avers that, while serving in Korea, in 1970 or 1971, he had to jump out of a helicopter, and when he landed, he fractured his left foot at the arch.  At the 2010 Board hearing, he testified that he saw his five toes "standing straight up," that he popped them back into place, and continued with the mission.  He further testified that he sought treatment at an aid station when he returned to base camp and he was told that he had sustained a fracture.

After a review of all the evidence of record, lay and medical, the Board finds that, even if it finds the Veteran's contentions regard his in-service foot injury to be credible, the weight of the evidence demonstrates that symptoms of a foot disorder were not chronic during either period of active service.  The service treatment records from the Veteran's first period of active service were negative for any foot problems with the exception of the Veteran reporting that his shoes were too small in June 1971.  Both the August 1969 induction and December 1971 separation examination reports were negative for any complaints, treatment, or diagnosis of foot problems, with the December 1971 separation examination report noting "no foot problems now."  There are no documented complaints, treatment, or diagnosis of a foot disorder between the Veteran's first and second periods of active service.

The September 1972 enlistment examination report for the second period of active service was also negative for any complaints, treatment, or diagnosis of foot problems.  The Veteran checked "no" next to "foot trouble" on a Report of Medical History at an October 1973 periodic medical examination.  In January 1974, during the second period of active service, the Veteran sought treatment for blisters on his right foot, for which he was instructed to do soaks and wear light shoes.  Later that month, the doctor noted flat feet and described multiple blisters on the right foot with a swollen arch.  He was instructed to continue hot soaks.  He was also given a physical profile of no prolonged running, marching, standing, jumping, or physical training over five minutes for 72 hours.  

At the end of January 1974, the Veteran reported pain in his right foot after he stubbed his toes the prior evening.  Since then, he said he had a numb feeling in his entire right foot, and that he felt like the circulation in his legs was cut off in the area of the femoral artery of both thighs.  Physical examination showed non-reaction to probing with a needle.  The following day, the Veteran was treated for an ingrown and infected toenail on the right foot.  The June 1974 separation examination report does not indicate any foot problems or complaints.     

Given the above lay statements and medical records, which while documenting some periodic in-service problems with the feet, are nonetheless negative for a chronic disability in either foot, the Board finds that the weight of the evidence is against a finding that a foot disorder either began during active service or that symptoms of a foot disorder were chronic during active service.  Accordingly, the Board finds that entitlement to service connection for a foot disorder must be denied based on service incurrence despite the Veteran's claims regarding having problems with observable symptoms of his foot disorder while on in service and despite the fact that service treatment records document some periodic problems with his feet.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the weight of the evidence demonstrates that foot disorder symptoms have not been continuous since service separation in July 1974.  As indicated above, the June 1974 separation examination report did not indicate any symptoms or complaints of a foot disorder.  Following service separation in July 1974, the evidence of record shows no complaints, diagnosis, or treatment for a foot disorder until October 2003, when the Veteran sought treatment at a VA Medical Center for left foot pain with a burning sensation.  The absence of post-service complaints, findings, diagnosis, or treatment for nearly three decades after service is one factor that tends to weigh against a finding of continuous foot disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Other evidence of record showing that foot disorder symptoms were not continuous since service separation includes numerous VA treatment records from the 1970s through the 2000s addressing various medical conditions that do not indicate any complaints, diagnosis, or treatment for any foot problems.     

With regard to the Veteran's more recent assertions made as part of the current compensation claim, that he has had left foot disorder symptoms since separation from service in July 1974, the Board finds that, while the Veteran is competent to report the onset of his foot disorder symptoms, his recent report of continuous foot disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous foot disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous December 1971 and June 1974 separation examinations which do not indicate any complaints of foot problems (indeed, the December 1971 separation examination report specifically notates "no foot problems now"), post-service VA treatment records from the 1970s through the 2000s which do not document any foot complaints or treatment, and the first post-service documented complaint of foot pain nearly three decades after service separation.  Therefore, entitlement to service connection for a foot disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 11101; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed foot disorder (bilateral pes planus with hallux valgus) is not related to his active service.  The Veteran was afforded a VA examination in November 2009.  The VA examiner reviewed the claims file, including service treatment records, and conducted an interview and physical examination of the Veteran.  The examiner assessed bilateral pes planus with hallux valgus, and opined that it was less likely as not caused by or a result of his military service.  The VA examiner reasoned that the December 1971 separation and September 1972 re-enlistment examination reports documented no foot problems.  Further, although he was treated for minor foot problems of blisters, ingrown toenails, and stubbing of his toe in early 1974, he indicated no foot problems at the separation examination in June 1974.  

Given the above, the Board finds that the weight of the competent evidence demonstrates no relationship between the Veteran's current foot disorder and military service.  In this regard, the Board finds that the probative nexus opinion on file weighs against the claim.  Specifically, the 2009 VA opinion that his current foot disorders where not due to his military service is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.  Moreover, this opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions),

As to the Veteran's and his representative's assertions that the claimant's foot disorder was caused by his military service, the Board finds that diagnosing a chronic foot disorder requires because special equipment, testing, and/or medical training that neither the Veteran nor his representative have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Buchanan, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that this disorder was caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that service connection for a foot disorder is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a foot disorder.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

PTSD

In this case, the Veteran alleges he has PTSD due to several stressors that occurred during active service.  First, the Veteran stated in a July 2007 VA Form 21-0781 that, while he was stationed in Korea in October or November of 1970 or 1971, he was forced to jump out of a helicopter at night while it was snowing.  Consequently, when he landed, the Veteran avers that he injured his left foot and was taken to the hospital.  

Second, the Veteran states that in 1972 or 1973, while stationed in Germany, they were lining up the tanks to be washed when one of the tanks hit a retaining wall and flipped over.  The driver of the tank tried to jump out of the tank as it flipped, but was "cut in half" when the tank landed on him.  According to the Veteran, the driver of the tank died while looking into his eyes with his arms outstretched, and the Veteran could not do anything to help him.  

Initially, the Board will look to see if the record contains proof that the claimed inservice stressors actually occurred.  38 C.F.R. § 3.304(f).  As stated above, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), provide that the evidence required to establish the occurrence of a recognizable stressor varies depending upon whether or not the Veteran was engaged in combat with the enemy or his service included fear of hostile military or terrorist activity.  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

First, the Board finds that the evidence does not show, nor does the Veteran allege, that he engaged in direct combat with the enemy or had fear of hostile military or terrorist activity during active service.  

In this regard, his DD Form 214 lists his military occupational specialty as rocket crewmember, states that he had just over one year of foreign and/or sea service, and specifically indicates that he did not have any service in Vietnam.  He received the National Defense Service Medal, but no medals that would indicate that he engaged in direct combat.  Morning reports indicate service in Europe, and state that he was assigned to Company C of the 1st Battalion of the 33rd Armor Regiment of the 3rd Armored Division.  

However, while the claimed in-service stressors are consistent with the places, types, and circumstances of his service, there is no indication that the Veteran engaged in combat or had fear of hostile military or terrorist activity during active service.  For this reason, the Board finds that neither 38 U.S.C.A. § 1154(b) or new 38 C.F.R. § 3.304(f)(3) is applicable in this case.  Therefore, the Board will next consider whether the claimed stressors are supported by credible evidence.  38 C.F.R. § 3.304(f).  

In this regard, the Board finds that the evidence weighs against a finding that the Veteran's claimed stressors occurred.  First, the Boards notes that while VA made numerous attempts to verify the Veteran's claimed stressors, none of these attempts were successful.  In this regard, a search of his service treatment records does not reveal any treatment for a foot injury resulting from jumping out of a helicopter.  Moreover, the U.S. Army Combat Readiness/Safety Center sent a letter in April 2010 in which it stated that it had not information regarding the alleged tank accident that occurred between December 1972 and June 1973 in Germany, and that it had no ground accident reports dated prior to September 1973.  The Veteran's Social Security records did not reveal any information that would tend to corroborate his claimed stressors.  Indeed, numerous mental health treatment records dated in the 1970s and 1980s make no mention of the claimed in-service stressors.  

The Board recognizes that the Veteran's own personal participation need not be strictly corroborated.  See Suozzi v. Brown, 10 Vet. App. 307 (1997) (corroboration of every detail is not required to satisfy the § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred).  Nevertheless, despite exhaustive efforts by VA to confirm the Veteran's allegations as to his stressors, no evidence has been uncovered which corroborates any stressor.  Although some physicians have accepted the Veteran's description of his inservice experiences as credible for diagnosing PTSD, the Board may not grant service connection for PTSD in cases such as this without supporting evidence of the occurrence of the claimed stressors.  Indeed, as to his personal statements, the Board finds that the Veteran's credibility is stretched extremely thin by his inability to provide any additional details about the alleged stressor events; further, such lack of detail renders any additional evidentiary development impossible.  Given the lack of supporting evidence required by the law, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  Therefore, entitlement to service connection for PTSD is denied.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the Veteran's claim for a foot disorder is reopened, and to that extent only, the appeal is granted.

Service connection for a foot disorder is denied.

Service connection for PTSD is denied.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


